Citation Nr: 0736873	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including major depressive disorder and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
April 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
February 1998, August 1998, and October 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Washington, DC, and Wilmington, Delaware.  In the 
February and August 1998 decisions, the Washington, DC RO 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder because it was not well 
grounded.  He filed a timely appeal.  His case was 
subsequently transferred to the RO in Wilmington, Delaware.

After the enactment of the Veterans Claims Assistance Act 
(VCAA) in November 2000, eliminating this well-grounded 
requirement, the Wilmington RO readjudicated the veteran's 
claim and issued the October 2001 decision continuing to deny 
service connection.

In his June 2002 VA Form 9, the veteran requested a Travel 
Board hearing.  But he later withdrew this Travel Board 
hearing request in a June 2003 statement and requested a 
Central Office Board hearing, instead.  But in November 2004, 
he also cancelled his request for a Central Office hearing.  
38 C.F.R. § 20.702(e) (2007).  

In June 2005 the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  Regrettably, however, 
the Board must again remand the claim.




REMAND

The Board remanded the claim in June 2005 so the veteran 
could undergo a VA examination for an opinion indicating 
whether any current psychiatric disorder is at least as 
likely as not related to his military service.

In August 2005 the veteran had a VA psychological examination 
to obtain this opinion, and the examiner concluded "[the 
veteran] had early behavioral manifestations of this disorder 
as early as eight years old," and that his disorder, 
if it existed, did not interfere significantly with his daily 
functioning.  The examiner did not state specifically whether 
the veteran's psychiatric disorder actually existed prior to 
service, nor did the examiner expressly indicate whether the 
disorder was caused or aggravated by military service.

In a September 2007 statement, the veteran's representative 
argued that the veteran's psychiatric disorder indeed did 
exists prior to service due to abuse as a child, but still, 
that the death of his brother while the veteran was in the 
military aggravated this pre-existing condition beyond its 
natural progression.  This aggravation theory of service 
connection has a different evidentiary standard than the 
theory of direct service connection.  As the veteran's 
psychiatric disorder was not noted during his military 
induction examination, the presumption of soundness will 
attach unless there is clear and unmistakable evidence both 
that his condition preexisted his military service and was 
not aggravated by service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  Therefore, with 
regard to this aggravation theory, an examiner's opinion must 
be based upon the "clear and unmistakable evidence" 
standard mentioned.  And it has two components, not just one.



In light of this ancillary issue of aggravation, and the fact 
that the August 2005 VA examiner did not expressly comment on 
whether it is at least as likely as not that the veteran's 
current psychiatric disorder (irrespective of the diagnosis) 
it attributable to his military service, including in 
particular by way of permanently worsening a pre-existing 
condition, the Board must obtain this necessary 
additional information before deciding this appeal.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  

Additionally, the Board finds that the veteran's service 
personnel records would be helpful in deciding his claim.  
They are not currently on file.  So, on remand, the RO should 
obtain these additional records because they, too, are 
relevant to deciding this appeal.  See 38 C.F.R. 
§ 3.159(c)(2) and (3).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's service 
personnel records.  If these records 
cannot be obtained, document this in the 
file and the efforts taken to obtain 
these records and the reasons for their 
unavailability.

2.  Schedule the veteran for another VA 
mental status evaluation to obtain a 
medical nexus opinion indicating:  (1) 
whether he has an acquired psychiatric 
disorder, (2) if he does, whether it is 
attributable to his military service - 
(i) either because it is at least as 
likely as not the condition was directly 
incurred in service or, for a psychosis, 
within one year of his discharge from 
service or, in the alternative, (ii) 
clearly and unmistakably existed prior to 
service and clearly and unmistakably was 
not chronically, meaning permanently 
aggravated during service beyond its 
natural progression.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of the claim as it 
is to find against it.  

Conversely, "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely 
as not' or 'more likely than not.'"  

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this.

The claims files, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the veteran's pertinent medical and other 
history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  



3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
files to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



